TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 4, 2015



                                      NO. 03-14-00079-CV


                       Texas Parks and Wildlife Department, Appellant

                                                 v.

                                   Nancy Gallacher, Appellee




            APPEAL FROM 250TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE CHIEF JUSTICE ROSE AND JUSTICE GOODWIN;
               FORMER CHIEF JUSTICE JONES NOT PARTICIPATING
                  REVERSED AND RENDERED ON REHEARING --
                      OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the order signed by the district court on November 14, 2013. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the district court’s order. We therefore, order that appellee’s motion for rehearing is dismissed

as moot; that the opinion and judgment dated December 31, 2014, are withdrawn; and reverse

the district court’s order denying Texas Parks and Wildlife Department’s plea to the jurisdiction

and render judgment dismissing Nancy Gallacher’s suit. The appellee shall pay all costs relating

to this appeal, both in this Court and the court below.